Citation Nr: 1224509	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-38 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from March 1943 to February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on from rating action by the Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran seeks service connection for bilateral hearing loss and for tinnitus.  He claims that he was exposed to noise emitted from radios in his capacity as a radio operator in service.  He also claims that he was exposed to combat noise while in France, Belgium and Germany including noise from small arms, automatic weapons, mortars, artillery and tank gun fire.  The RO has conceded exposure to hazardous levels of noise in the Veteran's capacity as a radio operator in service.  A private examiner has offered a statement associating the Veteran's hearing loss and his tinnitus with noise exposure in service which he reported included in the 8th Armor Div. in France, Belgium and Germany.  

The Veteran was examined by VA in November 2008.  His representative has challenged the adequacy of this examination as to both issues on appeal.  The Board agrees that the examination is not adequate for adjudication purposes, and remand is required. Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  A review of the report shows that the examiner did not offer an opinion on the issue of tinnitus.  While he stated that there was no history of tinnitus, the record contains a diagnosis of tinnitus, and thus a current disorder is confirmed.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  Therefore the case must be remanded for an addendum opinion on the tinnitus.  

Hearing loss based on VA standards is confirmed on the audiometric testing in November 2008.  The examiner stated that the hearing loss was not related to service because the Veteran had exposure to noise in service and he had occupational noise exposure.  No further discussion was offered.  This opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is inadequate if it does not provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  As requested by the Veteran's representative, a remand for an addendum opinion is in order.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete service personnel records, from the National Personnel Records Center (NPRC) and/or any other appropriate source.  The Board is particularly interested in any records pertaining to the Veteran's combat service in France, Belgium and Germany.  If these records are not available, a negative reply must be provided.

2.  Refer the Veteran's file to the November 2008 VA examiner for an addendum opinion.  If that examiner is not available send the file to another audiologist for the requested opinion.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in his/her report that this has been accomplished.  

The examiner should offer an opinion with complete rationale as to whether it is at least as likely as not that the Veteran's hearing loss and his tinnitus are related to his military service, to include exposure to noise from in the Veteran's capacity as a radio operator in service or with combat noise exposure in service which he reported in France, Belgium and Germany.  

Specifically, the VA examiner should fully address the Veteran's in-service noise exposure, to include his military occupations and duties as well as his statement of exposure to acoustic trauma in combat, and any possible occupational and recreational noise exposure post-service.  Additionally, the examiner should review and discuss the Veteran's service treatment records, the December 2007 private examiner's statement, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements, to include incidents of in-service noise exposure and chronicity of symptomatology, when discussing the offered opinion.  

The examiner must explain the basis of the opinion.  If the Veteran's current hearing loss is multifactorial, please identify each of the factors contributing to the hearing loss and explain the extent of contribution of each factor to the Veteran's current hearing loss (percentage contribution) if possible.  Complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

2.  Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Following completion of the above, the claim for should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted. 

4.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If any of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



